PER CURIAM.
These consolidated cases concern the rate of interest to be applied to delinquent tax payments where the Chancellor determines that a tax assessment has been challenged in good faith. The factual circumstances and statutory matter involved are given in the District Court’s consolidated opinion in this cause, 227 So.2d 317 (3rd D.C.A. Fla.1969). That Court has certified its opinion as being one of great public interest.
The issues raised here are adequately treated and decided in this Court’s opinion in Adler Built Industries v. Metropolitan *17Dade County, Fla., 231 So.2d 197. Therefore on authority of this Court’s decision in Adler Built we hereby reverse that portion of the District Court’s decision regarding the proper rate of interest to be applied. These cases are remanded for further treatment not inconsistent with this opinion.
It is so ordered.
ERVIN, C. J., ROBERTS, DREW and CARLTON, JJ., and VANN, Circuit Judge, concur.